Abatement Order filed January 18, 2013.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-11-01005-CV



                     ALEXANDER MCNABB, Appellant

                                      V.

 DKM CUSTOM PROPERTIES, LLC, DES AMIS INVESTMENTS, LLC,
         KATIE ANDREWS, AND DENISE BONIN, Appellees


                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-57289


                         ABATEMENT ORDER

      Appellant Alexander McNabb brings this appeal from a judgment signed
August 29, 2011, following a bench trial. Appellant timely requested findings of
fact and conclusions of law and timely reminded the trial court when the findings
and conclusions were overdue. The trial court did not file the requested findings
and conclusions.

      In his first appellate issue, appellant asserts the trial court reversibly erred in
failing to file findings of fact and conclusions of law. When an appellant timely
files a request for findings of fact and conclusions of law and a timely notice of
past due findings, the trial court’s error in failing to file findings of fact and
conclusions of law is generally presumed to be harmful, unless the record before
the appellate court affirmatively shows that the complaining party has suffered no
injury. See Cherne Indus., Inc. v. Magallanes, 763 S.W.2d 768, 772 (Tex. 1989);
Electronic Power Design, Inc., v. R.A. Hanson Co., Inc., 821 S.W.2d 170, 171
(Tex. App.—Houston [14th Dist.] 1991, no writ). Appellant avers that he cannot
properly present or frame his issues without the findings and conclusions. Thus,
we cannot say that the record affirmatively discloses no injury. Because the trial
judge continues to serve on the district court, the error in this case is remediable.
See TEX. R. APP. P. 44.4. The proper remedy is to abate the appeal and direct the
trial court to correct its error. See Zeiba v. Martin, 928 S.W.2d 782, 786 (Tex.
App.—Houston [14th Dist.] 1996, no writ). Accordingly, we

      ORDER the trial court to file findings of fact and conclusions of law on or
before February 15, 2013. Within ten days after the trial court has filed findings
of fact and conclusions of law, any party may file a request for specified additional
or amended findings or conclusions. The trial court shall file any additional or
amended findings that are appropriate within ten days after such a request is filed.
We further

      ORDER the District Clerk of Harris County to supplement the record in this
case with the trial court’s findings and conclusions. The trial court’s findings of
fact and conclusions of law, and any additional and amended findings or
conclusions, shall be included in a supplemental clerk’s record to be filed with this
court on or before March 15, 2013.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and conclusions are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by any party, or the
court may reinstate the appeal on its own motion.



                                      PER CURIAM



Panel consists of Justices Frost, Christopher, and Jamison.
Do Not Publish